Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 1 of 43




                UNITED STATES DISTRICT COURT IN AND FOR
                     SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 19-mj-8437-DLB


  Presidential Affairs Department:
  Sector of Scientific Centers &
  Presidential Camel Department,
  Dubai Equine, and Dubai Camel


              Petitioners,

  v.

  United States of America,

              Respondent.

  _____________________________________/

       REPLY IN FURTHER SUPPORT OF RULE 41(G) MOTION FOR
                     RETURN OF PROPERTY

        The government’s Response in Opposition to Petitioners’ Motion for Return

  of Drugs (“Opposition”) spends a considerable amount of time dissecting the

  exhibits attached to Presidential Affairs Department: Sector of Scientific Centers &

  Presidential Camel Department, Dubai Equine, and Dubai Camel’s (collectively

  “Petitioners’”) Rule 41g Motion for Return of Property (“Motion”) and questioning
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 2 of 43




  Petitioners’ relationship with Dr. Fishman 1. With all due respect, the government’s

  Opposition misses the point. The Opposition fails to provide a valid reason why the

  government should be permitted to trample on Petitioners’ rights and/or why

  Petitioners’ should not receive their property.

         I.     Petitioners’ have made more than a threshold showing that they
                own the property requested.

         The government here is well aware that, at least, some of the property illegally

  seized from Dr. Fishman belonged to Petitioners. First, Petitioners’ Motion attached

  a letter on United Arab Emirates Presidential letterhead, executed and with a

  Presidential seal detailing Petitioners’ relationship with Dr. Fishman and attaching

  an inventory of requested property. The letter clearly establishes ownership of the

  property seized by the government. While the letter is not “certified,” which

  presumably means notarized, and/or sworn, it is written on Presidential letterhead

  and attaches a special seal denotating the office of Presidential Affairs. In most

  places, the Presidential seal is much more official and valuable than a notary stamp.

  Moreover, the world is in the middle of a pandemic. Governments all over the world

  have ordered citizens to shelter in and only leave home for essential travel. The

  pandemic has not escaped United Arab Emirates (“UAE”). Since March 26, 2020,



  1
   The government’s arguments are completely inconsistent with its knowledge of the relationship
  and statements made in litigation to the court in United States v. Seth Fishman, Case No.19 Mag
  10120 (S.D.N.Y), which will be fully addressed supra.
                                                2
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 3 of 43




  the UAE has imposed restrictions on travel, curfews in order to disinfect the cities,

  termination of public transportation, and imposed other measures to protect citizens

  of UAE from COVID19.           See    https://www.aljazeera.com/news/2020/03/uae-

  imposes-curfew-deep-cleaning-coronavirus-cases-rise-200326192938826.html.

  Due to these restrictions, securing a notarized letter and remitting it to the United

  States is not an easy task. Moreover, things are further complicated because notaries

  are not used in the ordinary course in UAE. Instead, the Presidential seal is well

  respected and accepted to “certify” any document.

        To further support Petitioners’ claim, and in direct response to the

  government’s response, attached hereto as Composite Exhibit 1 are invoices

  Petitioners’ were able to locate that reflect product purchased from Dr. Fishman.

  This product was purchased and Petitioners’ were awaiting shipment when the

  property was illegally seized by the government. These are just a sample of invoices

  for product requested. Petitioners and Dr. Fishman have had a business relationship

  for years. Petitioners always requested product in advance of the breeding season.

  Dr. Fishman created the product and sold it to Petitioners.

        Finally, the government’s attempts to cast doubt on Petitioners’ interest in the

  seized property is belied by the extensive litigation in United States v. Seth Fishman

  related to Dr. Fishman’s attempts to travel to UAE to continue to work with

  Petitioners. Specifically, as early as December 2019, the government was well


                                            3
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 4 of 43




  aware that Dr. Fishman worked closely with Presidential Camels and was named

  Chief Research Officer. See United States v. Fishman, Case No. 19-mg-10120

  (S.D.N.Y.), Motion to Travel attached hereto as Exhibit 2. The government was

  well informed that Dr. Fishman’s work included creating product for the camel

  industry and camel breeding. See id. The motion to travel also included a letter

  from Bengawi A.A., Head of Services and Follow Up Section explaining Dr.

  Fishman’s role in these projects. See id at 16. Bengawi A.A. also signed the letter

  attached as Exhibit 3 to Petitioner’s Rule 41g Motion seeking return of its product.

  In response to Dr. Fishman’s motion to travel, the government made clear to the

  court that it was aware that Dr. Fishman sold product to overseas, including to the

  UAE.     See United States v. Fishman, 19-mg-10120 (S.D.N.Y.), Government

  Response to Motion to Travel at 3, attached hereto as Exhibit 3.

         Given all the indicia of ownership presented by Petitioners coupled with the

  government’s knowledge of the relationship, and all the information in the

  government’s possession that was likely seized from Dr. Fishman establishing the

  relationship and the sales of the property at issue, there is no question that

  Petitioners’ have established a possessory interest in the property and that the

  government cannot dispute such ownership.




                                           4
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 5 of 43




        II.    The property requested is not contraband.

        The government’s opposition goes to great lengths to detail the allegations

  against Dr. Fishman and others. However, these allegations all relate to conduct in

  the United States and specifically relate to horse racing. The product sought here is

  for use overseas and for camels. It is well established that it is not illegal to export

  unapproved new animal drugs to another country if they meet the foreign purchasers’

  specifications and the drug is not unlawful to possess or use in that country. This is

  black letter law in the FDA veterinary world. See 21 USC 381(e). Petitioners

  attached as Exhibit 2 to its Motion makes clear that the product sold to Petitioners

  meets the specification of Section 381(e). As such, the government cannot rely on

  claims that the produce sought is “contraband” in order to continue to deprive

  Petitioners’ of its property.

        Moreover, the government does not require the product sought here as

  evidence in the case of United States v. Navarro because that case involves horse

  racing and has nothing to do with camels.

        Finally, the government boldly refers to public policy and the need to protect

  the health of the people and animals as a reason for not releasing the property that

  belongs to Petitioners. Property that Petitioners’ are requesting. Property that

  Petitioners’ regularly use in the course of their treatment of camels. Again, with all

  due respect, the United States Attorney’s Office Southern District of New York and


                                             5
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 6 of 43




  the United States Attorney’s Office in the Southern District of Florida are not tasked

  or responsible for maintaining the safety of camels owned by Presidential Affairs in

  UAE. That is a concern squarely in the purview of Presidential Affairs and UAE.

        III.   The Government’s Response Fails to Address the Illegal Search
               and Seizure of Petitioner’s Goods.

        It is well established that a warrant seeking all property of a certain category,

  rather than only property for which there is probable cause, violates the Fourth

  Amendment’s particularity requirement and is essentially a general warrant. See

  United States v. Cook, 657 F.2d 730, 733-34 (5th Cir. 1981) (holding that “cassettes

  onto which … copyrighted films … have been electronically transferred” was

  insufficient where place to be searched had many other cassettes, and warrant

  “supplied searching agents with little guidance”); United States v. Fuccillo, 808 F.2d

  173, 175-78 (1st Cir. 1987) (warrants to search distributor, warehouse, and retail

  clothing store for “cartons of women’s clothing” had insufficient description,

  because there was no explanation for executing agents to differentiate stolen clothing

  from other goods).

        The Warrant here clearly runs afoul of these limits. The Warrant failed to

  provide any guidance whatsoever to the searching agents in determining what to

  seize, and failed to set forth with any specificity what records or products the

  government had probable cause to seize, on suspicion of being related to unapproved

  and/or misbranded drugs. See Cook, 657 F.2d at 733-34. The Warrant allowed the
                                            6
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 7 of 43




  government to seize “any … drugs,” a generalized description that encompassed all

  drugs, even those that are perfectly lawful. As such, the warrant on its face permitted

  the government to illegally seize everything at the warehouse, including items which

  were entirely lawful. And even when the warrant was more specific, it still called

  for the agents to seize “any misbranded, adulterated or unapproved drugs” or “any

  …pharmaceutical ingredients and products.” These impermissible catch-all phrases

  allowed the agents unfettered discretion. See e.g., United States v. Morris, 977 F.2d

  677, 682 (1st Cir. 1992) (“the catch-all phrase authorizing seizure of ‘any other

  object in violation of the law’ is impermissibly broad”). The Warrant here was too

  broad, it lacked the requisite particularity, rendering it an unconstitutional general

  warrant.

        Particularly, the evidence seized here was to be used to support the

  Government’s case in United States v. Navarro et al., 20 Cr. 160 (MKV) (S.D.N.Y.).

  By the government’s own admissions, this case squarely involves product supplied

  to racehorse trainers in the United States. See Opposition at 3. However, the agents

  seized ALL the product at Dr. Fishman’s warehouse, including product to be used

  for export for camels. The agents should not have seized the product requested here

  because it would not have met a narrowly tailored request for product that supports

  the government’s case in Navarro. As such, the warrant ran afoul of general limits




                                            7
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 8 of 43




  under the Fourth Amendment and that is a enough basis to return Petitioners’

  property.

        IV.    The Government’s          notice    and    timeliness   arguments   are
               disingenuous.

        The government’s claim that Petitioners’ never requested their property and

  waited until the Indictment in United States v. Navarro to file Motion is

  disingenuous. Shortly after the arrest of Dr. Fishman and contemporaneous seizure

  of the product requested here, Dr. Fishman informed agents that products in his

  warehouse was prepared for export to UAE. See Declaration of Andrew Feldman,

  counsel for Dr. Fishman, attached hereto as Exhibit 4. On November 15, 2019, Mr.

  Feldman requested an inventory of product seized in order to assess what product

  was meant for export. See id. After receipt of the inventories, Mr. Feldman notified

  the government that the product was meant for export, demanded return of the

  property, and notified that a Rule 41g motion would be forthcoming if product not

  returned. See id. Mr. Feldman and the government continued to have discussions

  regarding the inventory and Dr. Fishman’s case through February 2020. When it

  became clear the government would not return the property to Dr. Fishman in order

  for him to remit to Petitioners, Petitioners filed its Motion.

        V.     Petitioner’s have established irreparable harm.

        A refund for the product purchased will not repair the harm caused by the

  government’s improper seizure. The animal drugs seized were tailor-made by Dr.
                                             8
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 9 of 43




  Fishman to the specifications of Petitioners’ animals and cannot be created or

  obtained elsewhere. Petitioners, and their animals, will suffer irreparable harm if

  the items seized are not returned to them immediately. This is a harm that cannot be

  remedied in a monetary way as the animal drugs are customized and unique.

         Dr. Fishman is the only veterinarian with enough knowledge, historical

  experience, and expertise with the Petitioners’ animals to create the product

  required. Money will not buy more product. The product is required to breed more

  camels. The product spurs mating, similar to the invitro process. It is important the

  product be returned, so Petitioners’ can capitalize on the breeding season 2.

         Moreover, it is no secret that camel racing is a multimillion-dollar industry in

  UAE.        A camel can be sold for upwards of $9.5 million.                                  See

  https://www.cnn.com/2017/03/14/sport/camel-racing-robots-uae-thoroughbred-

  hussain-al-marzooqi/index.html.           And it is no secret that camels are treated

  exceptionally well, especially to camels belonging to the Presidential Affairs. These

  camels have trainers, have special diets, take special animal drugs, and have special

  veterinarians, such as Dr. Fishman, caring for their every need. See id. Therefore,




  2
   Government’s opposition claims that its claim for the product is “spurious” because the breeding
  season has come and gone. Opposition at 12. Again, the government misses the point. The camels
  are breed yearly and “peak” breeding is in months January to March. However, that doesn’t mean
  camels are not breed at other times of the year. Moreover, it doesn’t mean that Petitioners’ do not
  want to catch up on breeding missed January to March.
                                                  9
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 10 of 43




  missing one breeding season can have long lasting impact on Petitioners’ fleet of

  camel.

                                   CONCLUSION

        For the foregoing reasons, the Court should exercise equitable jurisdiction

  over Petitioners’ Motion, and schedule an expedited hearing on any factual issues in

  dispute, and order the government to return the property, with any conditions the

  Court deems necessary. If the Court is inclined to hold a hearing, a representative

  from Presidential Affairs can be available by phone or video conference with the

  assistance of an interpreter.

  Dated: April 16, 2020

                                            Respectfully submitted,

                                            TACHE, BRONIS, CHRISTIANSON         AND
                                            DESCALZO, P.A.
                                            150 S.E. 2 Avenue, Suite 600
                                            Miami, Florida 33131
                                            Telephone: (305) 537-9565
                                            Facsimile: (305) 537-9567

                                            By: /s/ Marissel Descalzo
                                                   Marissel Descalzo, Esq.
                                                   Florida Bar No. 669318
                                                   mdescalzo@tachebronis.com
                                                   service@tachebronis.com




                                           10
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 11 of 43




                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was filed with the Clerk of Courts

  and served on all counsel of record by electronic correspondence.


                                            By: /s/ Marissel Descalzo
                                                   Marissel Descalzo, Esq.




                                          11
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 12 of 43




               COMPOSITE EXHIBIT 1
  Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 13 of 43


                            2565 S. Ocean Blvd.
                            Highland Beach, FL 33487
                            5612709286
                            sethfishman@hotmail.com


ADDRESS                                                Proforma Invoice 1031
Wisdom
H.H. Sheikh Tahnoun Bin Zayed
Al Nahyan                                              DATE 05/17/2019
AL REEF STABLES
Khaleej Al Arabi Street
Abu Dhabi UAE




ACTIVITY                                               QTY                RATE    AMOUNT

AC 3                                                   150                25.00   3,750.00
AC 3
AC 5                                                   150                25.00   3,750.00
AC 5 (New Name Pending)
AC 10                                                  100                20.00   2,000.00
AC 10
AC3G15                                                 150                30.00   4,500.00
AC3G15
Phen3                                                  150                25.00   3,750.00
Phen3
MyoGen                                                 100                47.50   4,750.00
MyoGen post event therapy
EGH10                                                  200                21.00   4,200.00
DHEA 30 MG/ML 10 ML VIAL
Oral PDP                                                  2              100.00    200.00
Oral PDP 50 ml vial
PDP                                                      12               45.00    540.00
PDP Injectable
PDP ER                                                    1               85.00     85.00
PDP Extended Release
NPX Oral                                                  1              250.00    250.00
NPX Oral (Nutrient Protein Extract)
Wire Information:
Seth Fishman DVM
Account: 9139136525
Swift: CITI US 33
Bank Address: 4055 North Federal Hwy
                Boca Raton FL 33431
 Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 14 of 43

                                              TOTAL                    $27,775.00



Accepted By                                 Accepted Date
 Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 15 of 43


                          2565 S. Ocean Blvd.
                          Highland Beach, FL 33487
                          5612709286
                          sethfishman@hotmail.com


BILL TO                                                   INVOICE 2504
PRESIDENTIAL CAMELS AND
CAMEL RACING AFFAIRS
CENTER                                                    DATE 04/29/2019     TERMS Due on receipt
PO Box 17292
AL AIN UAE
                                                          DUE DATE 04/29/2019




ACTIVITY                                                   QTY                 RATE      AMOUNT

ITP PLUS                                                   600                75.00     45,000.00
ITP PLUS: IDM
Equi-Ace                                                   750                95.00     71,250.00
Equi-Ace
NCIS:HP Bleeder 10                                         150                40.00      6,000.00
HP BLEEDER 10 ML VIAL
Shipping                                                       1            2,500.00     2,500.00
Shipping
Good Customer:Trainer's                                        1              -68.00       -68.00
Trainer's Discount

                                                     PAYMENT                           124,614.00

                                                     TOTAL DUE                          $68.00
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 16 of 43




                             EXHIBIT 2
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 17 of 43
                                                                               Andrew S. Feldman
                                                                               Feldman Firm, PLLC
                                                                               Southeast Financial Center
                                                                               200 S. Biscayne Blvd, Suite 2770
                                                                               Miami, Florida 33131
                                                                               Phone: 305.714.9474
                                                                               Mobile: 202.320.7705
                                                                               Facsimile: 305.714.9555
                                                                               Email: afeldman@feldmanpllc.com
                                                                               Website: www.feldmanpllc.com

                                               December 4, 2019
  VIA EMAIL ONLY


          Re: United States v. Seth Fishman, 19-mag-10120 (S.D.N.Y.)(UNDER SEAL)
           MOTION TO TRAVEL TO UNITED ARAB EMIRATES AND REQUEST FOR
                                       EXPEDITED RULING

                   Dear Judge Parker:

                  Dr. Seth Fishman is at liberty on a $100,000.00 personal surety bond co-signed by
          his elderly father and collateralized by real property. As a condition of his release, he
          surrendered his U.S. Passport and executed a confession of judgment for a property owned
          by Dr. Fishman in Palm Beach County in favor of the United States.

                  Dr. Fishman is an internationally renowned veterinarian whose practice focuses
          largely on international patients and international clients, most specifically in the United
          Arab Emirates (UAE). It has taken Dr. Fishman years to obtain these valuable
          relationships. Although Dr. Fishman has select customers and clients in the United States,
          the vast majority of his work is performed abroad.

                  Dr. Fishman intends to travel to the United Arab Emirates (UAE) on December 13,
          2019 and to return to New York to seek follow up treatment with Dr. Tuttle at Sloan
          Kettering Hospital in New York on January 13, 2020. See Exhibit A.1 The enclosed
          documents show the precise times, dates, and locations that Dr. Fishman intends to travel
          and the dates he would be in the UAE. This trip will require Dr. Fishman to gain temporary
          possession of his U.S. passport to travel.

                 Accordingly, Dr. Fishman requests that he permitted to pick up his U.S. Passport
          from his pre-trial services officer on December 13, 2019 and return the passport on January
          9, 2020 within 24 hours of his return from UAE to his pre-trial services office in New York.

                 The purpose of his travel is business-related. As set forth in the attached letter,
          Exhibit B, Dr. Fishman as the Chief Research Officer for Presidential Camels in involved
          in numerous projects involving the camel industry and camel breeding.




  1
   As shown, Dr. Fishman originally booked travel for December 13, 2019 through April of next year but has now
  booked an earlier return flight from the UAE on January 9, 2020.
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 18 of 43

  Honorable Katharine H. Parker
  December 4, 2019
  Page 2



               Other projects involve Dubai Camel Hospital which is a public camel hospital that
        services the dairy and beef industry (camel milk). Traditionally, camels have been treated
        with bovine or equine specific products. Dr. Fishman is working with the MOH (Ministry
        of Health) and other UAE departments to design camel specific medications.

               Dr. Fishman’s recent arrest and the seizure of his product from Equestology in Palm
        Beach County has frustrated these relationships and/or his ability to continue treating
        animals and/or working on important projects abroad. Indeed, if Dr. Fishman is not
        permitted to travel for this limited period of time, there is a risk his employers may
        terminate his agreement.

                Furthermore, the Government’s allegations in the criminal complaint in no way
        relate to Dr. Fishman’s overseas business and/or treatment of animals abroad and/or in the
        UAE. In fact, Dr. Fishman’s exportation of products animal drugs for use abroad and/or
        for foreign purchasers is entirely legal. See 21 U.S.C. Section 381(e) (affirming that animal
        drugs which are unapproved in the United States which are intended for export to foreign
        countries shall not be considered misbranded or adulterated under the Food Drug and
        Cosmetics Act).

                Defendants, in more egregious cases alleging tax evasion, fraud, and drug
        trafficking have been permitted to travel internationally while they are facing trial and in
        several of those cases the courts have permitted similar protocols for international travel.
        United States v. Veldora Arthur, No. 10-CR-20753-SEITZ (S.D. Fla. 2010) (ECF-109 and
        ECF 141) (granting motion to travel to Bahamas and to Charlotte, NC and separate motion
        to travel to Niagara Falls, Canada for 2 weeks pending trial in multi-count fraud case);
        United States v. Francis Vieira, No. 09-CR-00045-SRC (D. N.J. 2009) (ECF-111, ECF-
        265, and ECF 307) (granting motion to defendant, a resident of South Florida, to travel to
        Dublin Ireland, granting motion to travel to Ireland and London, England for extended
        periods of time pending trial and granting motion to travel to Toronto, Canada pending
        sentencing); United States vs. Wesley Snipes, 06-CR-00022-WTH-GRJ (M.D. Fla. 2006)
        (ECF-520) (granting an opposed motion to travel to Namibia, Africa for 3.5 weeks and to
        London, England for 2.5 months for work purposes pending trial in a federal criminal tax
        case); United States v. Martha Brimberg, No. 13-CR-20570- WILLIAMS (S.D. Fla. 2013)
        (ECF-36) (permitting travel to Cuba for defendant pending sentencing on a possession with
        intent to distribute cocaine offense).

                There is no risk whatsoever that Dr. Fishman would flee (or remain) in the UAE if
        he were permitted to travel there for a business trip. Dr. Fishman is not a risk of flight, has
        never been arrested anywhere in the world prior to his arrest in this case, has significant
        ties to this community, has no significant assets outside of the United States, or family
        members in UAE or outside the U.S. which would enable him to flee. Compare United
        States v. Pryce, No. 04-CR-316S, 2005 WL 464945, at *4 (W.D.N.Y. Feb. 21, 2005)
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 19 of 43

  Honorable Katharine H. Parker
  December 4, 2019
  Page 3


        (Skretny, J.) (foreign citizen with extensive ties to home country, including a child who
        still lived there, was a flight risk)

                Instead, Dr. Fishman’s father, mother, and sisters live in New York with whom he
        is very close. Dr. Fishman does not plan to flee and abandon his family during a business
        trip. Dr. Fishman does not plan to abandon his father given his father’s age and health.

                Why? First, among other things, based on the violations listed in the Criminal
        Complaint, at worst, Dr. Fishman is subject to a 3-year statutory maximum penalty for
        misbranding with the intent to defraud. Second, Dr. Fishman would not risk more serious
        penalties, abandon his family, and subject his elderly father who is a co-signer on the bond
        to a judgment in favor of the United States. United States v Esposito, 309 F. Supp. 3d 24,
        32 (S.D.N.Y. 2018) (“To be sure, the risk of flight here is mitigated by Esposito's
        significant family ties and the fact that he has offered his family home, in which his elderly
        mother lives, as a security on his personal recognizance bond.”). Third, Dr. Fishman would
        not foolishly risk forfeiture of his home (which he owns free and clear) in Palm Beach
        County for which he has signed a Confession of Judgment in favor of the United States if
        he fled.

               If the Court is still concerned with the prospect of flight and deems it necessary,
        Dr. Fishman is willing to deposit an additional 10% of his personal surety bond
        ($10,000.00) in the court registry as additional collateral to secure the bond.

             The undersigned conferred with AUSA Sarah Mortazavi by teleconference on
        Monday December 2, 2019 and the Government opposes this Motion.

               WHEREFORE, Dr. Fishman respectfully requests that your Honor issue and Order
        permitting Dr. Fishman to gain temporary possession of his U.S. Passport from pre-trial
        services on December 13, 2019 and to return that passport to his pre-trial services officer,
        on January 9, 2020 in New York within 24 hours of landing in New York from UAE.

                 Dr. Fishman agrees, if necessary, to also deposit $10,000.00 in the court registry
        as additional collateral for his bond which is already collateralized by real property in the
        amount of $100,000.00.
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 20 of 43

  Honorable Katharine H. Parker
  December 4, 2019
  Page 4




                                           Sincerely,

                                           FELDMAN FIRM, PLLC




                                           Andrew S. Feldman




  cc:   AUSA Sarah Mortazavi
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 21 of 43




                               EXHIBIT A
Your trip – View reservations on aa.com - American Airlines
             Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 22 of 43




                                                              Home   Hello, SETH              English          Search aa.com            Go




                                                          Plan Travel          Travel Information                AAdvantage



 Your trip
 « Show all trips

 Check in beginning 24 hours and up to 45 minutes before your flight (90 minutes for international).




                    Change trip                                        Cancel trip                                     Choose seats




 Record locator:       JFMLLF                                                            Issued: Saturday, October 5, 2019
 Trip name:      MIA/AUH          Edit                                                   Status: Ticketed


 Depart Miami, FL to Abu Dhabi, United Arab Emirates
 Friday, December 13, 2019 to Sunday, December 15, 2019

                                                                                     Travel
   Flight                                 Depart                 Arrive                             Aircraft      Class        Seats
                                                                                     time


        6161 American                     9:25 PM                10:55               8h             747           Business     Choose seats
   Airlines                               MIA
   Operated by British Airways
                                                                 AM                  30m
                                                                 LHR
                                                                 Arrives
                                                                 December 14

   Overnight flight or
   connection
                                          Stop: London, United Kingdom (LHR)


https://www.aa.com/reservation/selectReservationSubmit.do?recordLocator=JFMLLF[11/29/2019 7:00:02 PM]
Your trip – View reservations on aa.com - American Airlines
             Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 23 of 43

        6675 American                     1:15 PM                 12:10             6h              777           Business   Choose seats
   Airlines                               LHR
   Operated by British Airways
                                                                  AM                55m
                                          Departs                 AUH
                                          December 14
                                                                  Arrives
                                                                  December 15

   Overnight flight or
   connection




 Return Abu Dhabi, United Arab Emirates to Miami, FL
 Saturday, April 4, 2020

   Flight                                 Depart                  Arrive          Travel time       Aircraft      Class      Seats


        6684 American                     1:50 AM                 6:30            7h                777           Business   Choose seats
   Airlines                               AUH
   Operated by British Airways
                                                                  AM              40m
                                                                  LHR
                                          Stop: London, United Kingdom (LHR)


        6160 American                     10:40                   3:00            9h                747           Business   Choose seats
   Airlines
   Operated by British Airways
                                          AM                      PM              20m
                                          LHR                     MIA




 Cost summary
                                                       Passenger                                   $3,238.00       Bag and optional fees 


                                                       Taxes                                            $156.45    Reservation and tickets
     Your total                                                                                                    FAQs 

                                                       Carrier-imposed fees                        $1,200.00
     $ 4,594.45                                                                                                    Price and Tax Information

                                                       Subtotal                                    $4,594.45
     Includes all taxes and carrier-imposed
     fees
                                                       AAdvantage® benefits




https://www.aa.com/reservation/selectReservationSubmit.do?recordLocator=JFMLLF[11/29/2019 7:00:02 PM]
Your trip – View reservations on aa.com - American Airlines
             Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 24 of 43
                                                       Priority                                            $0.00


                                                       Total (all                                    $4,594.45
                                                       passengers)




 Mileage Multiplier
 Earn extra miles, without extra travel.

              SETH FISHMAN , you can multiply your AAdvantage miles for your upcoming flight.

              Buy          10,000            miles for only           $324
              Multiply your miles



 This offer is non-refundable. Bonus miles are in addition to base miles earned and don’t count toward elite status qualification. Your bank or credit
 card company may charge a foreign transaction fee; please contact your card issuer for details.

 Mileage Multiplier terms and conditions




 Travel offers
              Save and earn miles on                              Great rates on hotels                             Trip insurance protection
              car rentals                                         Search hotels                                     See what's covered
              Search cars




 Passengers
 Seth Fishman
 93HY308 (AAdvantage)

 Add / edit passenger information




https://www.aa.com/reservation/selectReservationSubmit.do?recordLocator=JFMLLF[11/29/2019 7:00:02 PM]
Your trip – View reservations on aa.com - American Airlines
              Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 25 of 43

 Day-of-travel information

 Add / edit information




 Helpful links
 Email trip                                           Send to calendar                                  Reservation and tickets FAQs 


 Bag and optional fees 
                              Print trip and receipt 





                            Earn up to a $200 statement credit
                            Plus, 40,000 bonus miles after qualifying purchases with this credit card offer
                            Learn more




      Help                                              About American                              Extras

      Contact American                                  About us                                    Business programs

      Receipts and refunds                              Careers                                     Gift cards

      FAQs                                              Investor relations                          American Airlines credit card

      Agency reference                                  Newsroom                                    Trip insurance

      Cargo                                             Legal, privacy, copyright                   CoBrowse

      Bag and optional fees                             Combating human trafficking

      Customer service and contingency plans            Browser compatibility

      Conditions of carriage                            Web accessibility




https://www.aa.com/reservation/selectReservationSubmit.do?recordLocator=JFMLLF[11/29/2019 7:00:02 PM]
Your trip – View reservations on aa.com - American Airlines
             Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 26 of 43



      Link opens in new window. Site may not meet accessibility guidelines.




https://www.aa.com/reservation/selectReservationSubmit.do?recordLocator=JFMLLF[11/29/2019 7:00:02 PM]
                Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 27 of 43

                                                                                                                                                                                                                                                Ticket number: 176 2332393184
                                                                                                                  Ticket & receipt                                                                                                         Scan the bar code or use the ticket number above at
                                                                                                                                                                                                                                                  the self check-in points in the airport.




                 Passenger name                                              Emirates Skywards number                                                         Issued by / Date
                 FISHMAN/                                                    EK270402580                                                                      AGT 86491845 AE
                 SETHMR                                                                                                                                       30NOV2019EKWWWWW DUBAI / EMIRATES IBE


                 Your booking reference: FNRR3S


                 Your ticket is stored in our booking system. This receipt is your                                                                                                 You might need to show this receipt to enter the airport or to prove
                 record of your ticket and is part of your conditions of carriage.                                                                                                 your return or onwards travel to immigration. Check with your
                                                                                                                                                                                   departure airport for restrictions on the carriage of liquids, aerosols
                 For more information you can read the notices and conditions of
                                                                                                                                                                                   and gels in hand baggage and check your visa requirements.
                 contract (Opens a new window).
............................................................................................................................................................................................................................................................................................................................................




                          Check in at the airport. Arrive up                                           If you're checking in bags, go to                                          Once you have checked in, go                                              Arrive at the boarding gate 45
                          to 3 hours before your flight and                                            our check-in counters at least 90                                          through security. You should do                                           minutes before departure. The
                          follow the signs to our check-in                                             minutes before your flight.                                                this at least 60 minutes before                                           gates close 20 minutes before
                          counters.                                                                                                                                               your flight.                                                              the flight leaves.




                       Your travel information
                                                                                                                                                                                                                                                        All times shown are local for each city

                                    Departing » From Dubai, United Arab Emirates
                          Leg 1 of 1 | Dubai (DXB) to New York John F Kennedy (JFK) | Operated by Emirates (equipment owner - Emirates)



                                                                                                                                                                             DUBAI
                                      Flight                                 Check-in Opens                         Departure
                                                                             08Jan2020                              09Jan2020
                                      EK 203
                                      Business
                                                                             23:35                                  02:35                                                    Departing DXB, Dubai International Airport
                                                                                                                                                                             Terminal 3
                                      Flex Plus


                                                                                                                                                                             NEW YORK
                                      Seat                                   Status                                 Arrival
                                                                             Confirmed                              09Jan2020
                                                                                                                    08:15                                                    Arriving JFK, John F Kennedy International Airport
                                                                                                                                                                             Terminal 4

                                                       Baggage 2Piece




                          Baggage allowance                                                        Emirates Skywards                                                        Dining                                                                   Young flyers


                           Enjoy discounted rates when you                                          Earn Miles on every flight and                                           Explore the world in every bite of                                      Kids get top flight treatment with
                           purchase extra baggage online.                                           enjoy a world of benefits.                                               our regionally inspired meals.                                          packs, special meals and more.




        © Emirates. All rights reserved                                       Emirates Experience | Check-in Online | Manage a Booking | Baggage | Contact us                                                                                                                                           Page 1 of 3
   Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 28 of 43

                                                                                                                                                    Ticket number: 176 2332393184
                                                                                                                                                  Scan the bar code or use the ticket number above at
                                                                                                                                                         the self check-in points in the airport.




    Fare information
    Fare                                  Equivalent fare                        Taxes / Fees / Charges (TFC)                  Total fare (Incl. TFC)         Form of payment
    NOFARE                                -                                      AED75-AE AED5-TP AED5-ZR                      AED1950                        CREDIT CARD
                                                                                 AED35-F6 AED70-US AED20-XA
                                                                                 AED30-XY AED30-YC AED1680-YQ

    Fare calculation
    DXB EK NYC OOWFM00 TOTAL MILES 100000 END

    Additional information
    FQTR EK270402580 NON END/SKYWARDS FLEX PLUS REWARD/NOT FOR SALE




    Baggage allowance
    Passenger type                       Route                                Baggage allowance
    ADULT                                EK DXBJFK 2PC                        BAG 1 - NO FEE UPTO70LB/32KG AND MAX59IN/150CM
                                                                              BAG 2 - NO FEE UPTO70LB/32KG AND MAX59IN/150CM VIEWTRIP.TRAVELPORT.COM/BAGGAGEPOLICY/EK


    Passenger type                       Route                                Carry on baggage
    ADULT                                EK DXBJFK 2PC                        BAG 1 - NO FEE UPTO15LB/7KG AND UPTO45LI/115LCM
                                                                              BAG 2 - NO FEE UPTO15LB/7KG AND UPTO45LI/115LCM


    Passenger type                       Route                                Embargo
    ADULT                                EK DXBJFK                            VIEWTRIP.TRAVELPORT.COM/BAGGAGEPOLICY/EK

    If you go over the baggage allowance you may be charged. If you purchase extra baggage on emirates.com, you could get a discount. Alternatively you can pay for any extra baggage
    charges at check-in. For more information please visit our baggage section.




    Hazardous materials notification
    The carriage of certain hazardous materials like aerosols, fireworks and inflammable liquids aboard the aircraft is forbidden. If you do not understand this restriction, further information may
    be obtained from your airline.


    With immediate effect, personal motorised vehicles such as hoverboards, mini-Segways and smart or self-balancing wheels, are forbidden on our flights as they contain large lithium
    batteries. For safety reasons, we can't accept these as part of checked-in baggage or as hand luggage.


    In light of advisories from various aviation regulatory bodies and concerns raised by Samsung about its Galaxy Note 7 smartphones, passengers are advised that these devices are
    prohibited on all Emirates flights. Passengers are requested not to bring them on board Emirates' flights in person, as well as in carry-on or checked-in baggage.


    Emirates cabin baggage allowances
    Economy Class:
    One piece of carry-on baggage is permitted with maximum dimensions: 55 x 38 x 20cm (22 x 15 x 8 inches) and maximum weight: 7kg (15lb).
    Note: If you’re boarding in India, your carry-on baggage may not exceed 115cm or 45.3 inches (length + width + height). If your itinerary originates from Brazil, you’re
    allowed a carry-on weighing 10kg (22lb).

    First Class and Business Class:
    Two pieces of carry-on baggage permitted: one briefcase plus either one handbag or one garment bag. The briefcase may not exceed 45 x 35 x 20cm (18 x 14 x 8 inches);
    the handbag may not exceed 55 x 38 x 20cm (22 x 15 x 8 inches); the garment bag can be no more than 20cm (8 inches) thick when folded. The weight of each piece must
    not exceed 7kg (15lb). The total combined weight of both pieces may not be more than 14kg (30lb).

    Infants in all cabin classes are permitted one checked-in bag: maximum weight 23kg (50lb) with total dimensions (length + width + height) not exceeding 115cm (45 inches)
    and one carry-on bag for inflight food and disposable items (weight not to exceed 5kg (11lb) and maximum dimensions: 55 x 38 x 20cm (22 x 15 x 8 inches).




© Emirates. All rights reserved               Emirates Experience | Check-in Online | Manage a Booking | Baggage | Contact us                                                            Page 2 of 3
   Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 29 of 43

                                                                                                                                                                         Ticket number: 176 2332393184
                                                                                                                                                                      Scan the bar code or use the ticket number above at
                                                                                                                                                                             the self check-in points in the airport.



         Scan the bar code or use the ticket number above at




                                                                                                                                                                        Inflight entertainment
                                                               Ticket number:176 2332393184
                the self check-in points in the airport.




                                                                                                                                                                 Fall in love with a classic romance or immerse yourself in
                                                                                                                                                                 the latest edge-of-the-seat blockbuster - let our ice inflight
                                                                                                                                                                 entertainment take you to places you won't find on a map.
                                                                                                                                                                 Choose from over 2,500 channels of movies, TV shows and
                                                                                                                                                                 music from around the world and in multiple languages. Or
                                                                                                                                                                 challenge other passengers to a range of gripping games.




© Emirates. All rights reserved                                                               Emirates Experience | Check-in Online | Manage a Booking | Baggage | Contact us                                  Page 3 of 3
MyMSK - Appointments
                  Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 30 of 43

                                                                                 MSKCC.org      |   Locations   |   FAQs    |   Contact Us   |   Log Out    |
                                                                                                                                                                  Search             Search




     Home             Appointments           Messages         Medical Info        Billing       Forms                                        Viewing:      Seth Ian Fishman


                                                                                                                                                                                     Profile




          Appointments                                                                                                                                                            Print




          My Appointment(s) on Monday, January 13, 2020                                                                                                         Return To Appointments




          Can't find an appointment?



               Monday, January 13, 2020                                     Location                                   Instruction

               01:00 PM                                                     MSK 64th Street                            Our self-service kiosk is
               Follow Up Visit                                              205 East 64th Street, Lobby                available for check in on the
               Robert Tuttle, MD                                            New York, NY 10065 (between                Lobby Level. If you are having
                                                                            Second and Third Avenues)                  blood tests on the day of your
                                                                            646-888-2716                               physician visit, check-in at                  Change
                                                                                                                       Blood Testing on the
                                                                                                                       Concourse Level.




                                                                                     Patient Resources

                                  Online Resources                                Counseling & Support                             Services for Survivors

                                  Find a Doctor                                   Health & Wellbeing                               Patient Activities



                                                            Patients' Rights | Notice of Privacy Practices | Terms of Use | Contact Us

                                              ©2019 Memorial Sloan Kettering Cancer Center: MyMSK (Version# 2.5.8; Server Time: 11/29/2019 6:59:48 PM )



 Sitefinity Version: 8.2.5970.0




https://my.mskcc.org/appointments?AppointmentDate=20200113[11/29/2019 7:00:47 PM]
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 31 of 43




                         EXHIBIT B
  Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 32 of 43


UNITED ARAB EMIRATES                                                 d.Ti "itoil ri JIJ—*J|          digs
 PRESIDENTIAL CAMELS AND
                                                                               ; mil :jgg.     ui
CAMEL RACING AFFAIRS CENTRE
                                                                               d_uiLj>1I o
SECTOR OF SCIENTIFIC CENTERS
   & PRESIDENTIAL CAMELS
                                                                               4              rxAj




     Date: 04/12/2019




                                     To Whom It May Concern



     We would like to confirm that our Sector and Dr. Fishman agreed to utilize the
    benefits of his qualification and experience to work with us as the Chief Research
    Officer for Scientific Centers & Presidential Camels, in United Arab Emirates. In
    that role, Dr. Fishman is responsible for over-seeing several projects for various
    aspects of the camel industry. Breeding for both food production and their local
    performance industry is the primary focus of his work.

    Dr. Fishman is working closely with several clinicians and scientists that have
    more than 50 employees whom rely on him, searching in Various zoonotic diseases
    such as African Sleeping sickness, which is a fatal disease to humans as well are in
    final testing and early commercialization stages. The breeding season has started
    and there are many projects underway. The race industry is a non-wagering social
    welfare system that has over 100,000,000 AED distributed to local Emirates..

    We have been informed by Dr. Fishman that he is unable to join our scientists team
    on December 14, 2019. Indeed, if is not permitted to travel for this limited period
    of time, there is a risk to loose his work with us and terminate his agreement.



                                     3


                               3?
                                         Was    *
    Bengawi A. A.           \\

    Head Of Services And
                                 &       aUiUSection

    Scientific Centers & Presidential Camels




                    oijuyt -         - wyat :                    t        -- •r- viAiYVA : jut*

       Tel. : XX-XXXXXXX - Fax : XX-XXXXXXX - P.O. Box : 17292 - A1 Am - United Arab Emirates
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 33 of 43




                             EXHIBIT 3
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 34 of 43
                                          U.S. Department of Justice
  [Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                        December 5, 2019


  VIA EMAIL & FILED UNDER SEAL

  The Honorable Katharine H. Parker
  United States Magistrate Judge
  Daniel Patrick Moynihan Courthouse
  500 Pearl Street
  New York, New York 10007

     Re: United States v. Seth Fishman, 19 Mag. 10120


  Dear Judge Parker:

          The Government writes to oppose the application for permission to travel internationally
  filed by Seth Fishman, the defendant in the above-captioned matter (“Fishman” or the
  “defendant”). As explained further below, the defendant has taken steps to set up a life abroad in
  the United Arab Emirates. His instant request to travel to the U.A.E. poses an unreasonable risk
  that the defendant will become a fugitive in order to avoid the charges in the above-captioned case.
  Notably, the defendant’s travel request is not motivated by medical necessity, family emergency,
  or any other exigent circumstance requiring his presence overseas. To the contrary, the defendant
  seeks to travel abroad to strengthen his foreign ties by continuing the same line of work underlying
  the current charges: developing misbranded animal drugs. For the reasons outlined below, the
  defendant’s request should be denied.

                                       Procedural Background

          The defendant was arrested on or about October 28, 2019 in the Southern District of
  Florida. That day, the defendant was charged by Complaint in the U.S. District Court for the
  Southern District of New York with one count of introducing misbranded drugs into interstate
  commerce with the intent to defraud or mislead, in violation of 21 U.S.C. §§ 331(a), 331(a)(2),
  352(o), and 18 U.S.C. § 2. The defendant was presented in the U.S. District Court for the Southern
  District of Florida on October 29, 2019; several days later, the defendant was released on bail
  pursuant to an agreed-upon bail package that included, among other conditions, a $100,000
  personal surety bond secured by the defendant’s residence, travel restricted to the Southern District
  of Florida, the Southern District of New York and transit points in between, the surrender of any
  and all travel documents with no new applications, and a prohibition against visiting commercial
  transportation establishments (i.e., airports) except Brightline and any train line operating solely
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 35 of 43

                                                                                                      Page 2


  within the Southern District of Florida. The defendant was also ordered to appear in this District
  on November 12, 2019 to be presented on the criminal complaint.

         At the defendant’s presentment, the Government and the defendant consented to a bail
  package that largely mirrored the bail package entered into in the U.S. District Court for the
  Southern District of Florida, with the amended condition that the defendant may utilize local public
  transportation stations in the Eastern and Southern Districts of New York for purposes of traveling
  to doctor’s appointments, court appearances, and appointments with Pretrial Services. 1

                                                  Discussion

          This Court should deny the defendant’s travel request. Title 18, United States Code,
  Section 1342(g) requires the Court to consider whether conditions of release would “reasonably
  assure” the defendant’s appearance in Court. For the reasons explained below, the agreed-upon
  bail package—which does not permit the defendant to visit airports, let alone travel overseas—
  reasonably assures his appearance. Amending those conditions to grant the defendant’s foreign
  travel request poses a substantial risk of the defendant fleeing to avoid these charges or
  circumventing the Court’s oversight to continue designing, manufacturing, and potentially
  distributing misbranded products from overseas.

           First, prior to his arrest, the defendant had taken substantial steps to establish a life abroad
  in the U.A.E., and over the last several years has spent an increasing amount of time in that country.
  Notably, the U.A.E. does not have an extradition treaty with the United States. The defendant was
  approached, interviewed, and subsequently arrested at Miami International Airport when he was
  returning from a weeks-long trip to the U.A.E. In a voluntary, pre-arrest interview made with
  agents involved in this investigation, the defendant stated that he had suspected he was under
  investigation and knew he could be arrested. With that knowledge, and in the months prior to his
  arrest, the defendant obtained residency status in the U.A.E., opened a foreign bank account in the
  U.A.E., and obtained an official position in the government of the U.A.E. as Chief Research
  Officer for the Presidential Camels and Camel Racing Affairs Centre, a government agency. See
  Def. Ltr. Exhibit B. Moreover, the defendant has spent increasing amounts of time in the U.A.E.
  leading up to his arrest. In 2018, the defendant took 8 trips to the U.A.E. over the course of the
  year, spending a total of 99 days overseas. Between January 2019 and the time of the defendant’s
  arrest in October 2019, the defendant had taken 6 multi-week trips to the U.A.E., spending
  approximately 117 days abroad. And as illustrated by the defendant’s letter, he had intended to
  spend even more time overseas, having planned to reside in the U.A.E. for approximately five
  months, from December 2019 through April 2020. At bottom, the defendant is seeking the Court’s
  permission to return to a country where he has assets, legal residency status, established ties to a
  foreign government, and no risk of extradition if he chooses to remain abroad. That combination
  of factors creates an unreasonable risk of flight.


  1
    On November 18, 2019, at the defendant’s request, the Government applied to the Court for a revision to
  the defendant’s bail conditions, requiring that he refrain from discussing his ongoing criminal case with
  any person outside the presence of defense counsel in the above-captioned matter, but relieving him of the
  condition that he avoid any contact with victims of, or witnesses to, the charged crimes without the presence
  of counsel.
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 36 of 43

                                                                                                     Page 3




          Second, the weight of the evidence against the defendant is strong in this case. The
  defendant is charged with introducing into interstate commerce misbranded drugs that he
  manufactured without a license. There can be no dispute that the defendant did not have a license
  from the Food and Drug Administration to manufacture drugs. The Government’s evidence that
  the defendant shipped misbranded products in interstate commerce consists of emails, text
  messages, and shipping records indicating that the defendant’s business consisted of the illegal
  manufacture and shipment of misbranded animal drugs to customers across the United States, as
  well as customers located abroad, including in the U.A.E. Further, upon the defendant’s arrest,
  the Government executed premises search warrants of the defendant’s home, office, and storage
  unit and found large quantities of bottles, packaging and shipping equipment, and electronic
  devices, which are currently being imaged. In short, the physical evidence recovered from these
  searches has further strengthened the already-substantial evidence of the defendant’s guilt.
  Although, as the defendant notes, the offense charged in this matter has a three-year statutory
  maximum sentence, the defendant’s incentive to flee is nevertheless significant given the strength
  of the government’s case and the likelihood of the defendant’s conviction. “Because the evidence
  of guilt is strong, it provides [the charged defendant] with an incentive to flee.” United States v.
  Berkun, 392 F. App’x 901, 903 (2d Cir. 2010); United States v. Bellomo, 944 F. Supp. 1160, 1164
  (S.D.N.Y. 1996) (denying pretrial release in part because “a defendant facing serious potential
  penalties in the event of conviction is more likely to disappear if the government’s case is strong
  than if an acquittal appears likely”). The investigation of Dr. Fishman and his illegal drug
  manufacturing business is ongoing. In the event that the court requires further information
  regarding that investigation, the Government respectfully requests an opportunity to present such
  information in camera and ex parte.

              As noted above, at the time of his arrest and post-arrest interview, the defendant
  admitted to the interviewing agents that he recognized that his misbranding activities were wrong.
  The defendant is also surely aware that the case against him could have collateral consequences
  for his future employment in the United States, including, most notably, the potential loss of his
  veterinary license. The defendant further noted that if law enforcement were to pursue criminal
  charges against him and others similarly situated to him, it would cripple his ability to earn a
  livelihood in the United States. In other words, not only has the defendant conceded his guilt, he
  has also specifically recognized that the very charges against him may well end his ability to earn
  a living in the United States. The defendant’s recognition of the strength of the evidence against
  him, coupled with his understanding of the potential impact of this case, dovetail with his specific
  incentive to flee the United States for a jurisdiction where his illicit practices may be tolerable to
  local law enforcement.

             Third, assuming the Court credits the defendant’s assertion regarding the scope of his
  intended activities in the U.A.E., 2 the defendant’s desire to avoid “frustrat[ing]” his relationships

  2
    The defendant’s stated reason for traveling internationally is based on the untenable premise that he may
  continue his business of designing and manufacturing drugs without a license. The defendant expects the
  Government and the Court to rely on his self-serving assertions that his “business” in the U.A.E. will be
  limited solely to “design[ing] camel specific medications” (which, contrary to his recent practice, will not
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 37 of 43

                                                                                                       Page 4


  with the U.A.E. government, to “continue treating animals,” and to “work[] on important projects
  abroad” do not present compelling circumstances that may otherwise outweigh his risk of non-
  appearance or assure his return to the United States. For example, the defendant is not seeking
  lifesaving medical treatment that may only be provided in the U.A.E., thereby justifying a
  modification to his bail conditions. Cf. United States v. Scarpa, 815 F. Supp. 88, 89 (E.D.N.Y.
  1993), supplemented (Mar. 5, 1993) (defendant, who had been detained, was ordered released on
  bail after he had “entered the final stages of [a] fatal illness” so that he could receive “necessary
  and humane treatment [that could] only [be provided] under care of his physician,” and agreed to
  “be confined to Beekman Hospital under the 24-hour guard of the United States Marshal’s Service
  at [defendant’s] own expense”). Nor does the defendant seek permission to travel abroad for a
  singular and temporally-limited purpose, such as to attend a funeral or a major family event.
  Instead, the defendant explicitly seeks the Court’s permission to travel abroad for the purpose of
  strengthening his ties to the U.A.E. so that he will avoid “terminat[ing] his [employment]
  agreement” with the U.A.E. government. Given the defendant’s letter, it is reasonable to anticipate
  that he will continue to seek leave of the Court to travel to the U.A.E. pre-trial, further deepening
  his foreign ties and heightening his risk of flight. Permitting the defendant to travel in order to
  strengthen his standing and relationships in the U.A.E. would undermine the basis for his pre-trial
  release. It is self-evident that the Government’s consent to the bail package in this matter was
  premised on the assumption that the defendant would remain within the United States.

           Fourth, the defendant places great emphasis on his family ties in the United States,
  including to his elderly father. Nevertheless, the defendant provides no explanation for the fact
  that, prior to his arrest, he had planned to spend five months away from his family by residing in
  the U.A.E. between December 2019 and April 2020. Nor does he address the fact that, in 2019, he
  spent approximately one-third of his time in the U.A.E., undercutting the defendant’s arguments
  on this score. 3

          Fifth, the defendant cites a number of out-of-district cases in support of his proposition that
  foreign travel has been granted to defendants while on pre-trial release. Reliance on any such
  cases is unfounded without a complete view of the Section 3142(g) factors considered by the


  be compounded, packaged, and shipped from the United States and, presumably, will not be imported into
  the United States) and does not provide any evidence to support these assertions. As set forth in the
  complaint and the defendant’s letter, the defendant has, for years, been illegally manufacturing drugs for
  the purpose of doping animals competing in races and distributing them within the United States and to
  buyers in the U.A.E., conduct that goes hand in hand with his purported work for the U.A.E. government.
  In fact, and as indicated in the defendant’s letter, the animal products the defendant has illegally
  manufactured and compounded in the United States may be used on both horses and camels. See Def. Ltr.
  at 2 (“Traditionally, camels have been treated with bovine or equine specific products”).
  3
    The defense letter cites to United States v. Esposito, 309 F.Supp. 2d 24, 32 (S.D.N.Y. 2018) for the
  unremarkable proposition that risk of flight may be mitigated by “significant family times,” and by offering
  a “family home . . . as a security on a personal recognizance bond.” It bears noting that, in Esposito, the
  defendant was not seeking permission to travel abroad, nor were his foreign ties at issue. Rather, in that
  case, the Government was seeking pre-trial detention, which the defendant opposed. While the Court
  ultimately ordered the defendant released on bail subject to conditions, the Court required that the defendant
  surrender all travel documents and hire an armed guard to be stationed outside his home to mitigate the risk
  of flight. Thus, the facts of Esposito are readily distinguishable.
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 38 of 43

                                                                                                Page 5


  presiding judges in each of those cases prior to granting those defendants’ foreign travel requests.
  In any event, these cases are readily distinguishable on the basis that: (1) the defendant’s foreign
  travel request was not contested, indicating no concern of the defendant’s risk of flight; (2) the
  defendant did not seek to travel abroad to strengthen his foreign ties, as the defendant does here;
  or (3) the defendant did not otherwise have significant foreign ties. See Def. Ltr. at 2 (citing United
  States v. Arthur, No. 10-cr-20753 (S.D. Fla. 2010) (ECF Nos. 109, 141) (foreign travel applications
  uncontested, no indication of significant foreign ties, no indication that purpose of trip was to
  deepen foreign ties); United States v. Vieira, No. 09-cr-00045 (D.N.J. 2009) (ECF Nos. 111, 265,
  307) (foreign travel applications uncontested, defendant sought foreign travel for family
  celebration and executed an irrevocable waiver of extradition on consent with the Government);
  United States v. Brimberg, No. 13-cr-20570 (S.D. Fla. 2013) (ECF Nos. 33, 34, 35, 36) (defendant
  sought leave to travel to “visit her terminally ill mother” and the foreign travel application was
  uncontested; the Court denied the application without prejudice so long as the defendant could
  strengthen the bail package by “identifying additional sureties and pledging additional property
  for consideration by the Court”; defendant re-filed a second unopposed application, which was
  granted)).

          The only case cited by the defendant wherein the Government opposed a foreign travel
  request, United States v. Snipes, 06-cr-00022 (M.D. Fla. 2006) (ECF Nos. 20, 509, 512, 520), is
  inapposite. In that case, the Government agreed—as part of the parties’ initial bail package—that
  the defendant could be released on his own recognizance because he posed no risk of flight.
  Against that backdrop, the Government consented to the defendant’s requests to travel abroad for
  work purposes on multiple prior occasions before opposing the defendant’s request. See id. (ECF
  Nos. 139, 140, 181, 182, 429, 430, 431, 509). Moreover, and as the Court noted in its opinion
  granting the defendant’s contested motion, the defendant had returned to the United States and
  appeared at all court appearances since the case was charged over two years’ prior, which the Court
  relied upon in determining that “the existing terms and conditions of [the defendant’s] release are
  sufficient to ensure his appearance.” (Id. ECF No. 520 at 4). Fishman has no such track record of
  regularly attending court appearances. The Government notes that Snipes, decided in the U.S.
  District Court for the Middle District of Florida, is not binding on this Court and is limited by its
  unique factual predicate. Most notably, and unlike Snipes, the Government has, at the outset of
  this matter, established bail conditions to mitigate Fishman’s risk of flight given his foreign ties
  and the Government’s view that the defendant is a flight risk.




         [Continued]
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 39 of 43

                                                                                             Page 6




          For all the reasons enumerated above, the Government requests that the Court deny the
  defendant’s motion requesting permission for foreign travel. The Government further requests
  that this letter be filed under seal in the above-captioned matter, pursuant to the Court’s sealing
  order.



                                               Very truly yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                           by: _____________________________
                                               Sarah Mortazavi
                                               Assistant United States Attorney
                                               (212) 637-2520

  cc: Andrew Feldman, Esq. (by Email)
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 40 of 43




                             EXHIBIT 4
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 41 of 43




                    DECLARATION IN SUPPORT OF MOTION
  I am Andrew S. Feldman, a licensed attorney admitted to practice law in Florida,
  New York, DC, and district courts throughout the U.S.
  I represent Seth Fishman, DVM in the indicted case of U.S. v. Navarro, 20-cr-160
  (S.D.N.Y.). I have represented Mr. Fishman since October 28, 2019 last when he
  was first arrested in this District pursuant to a Criminal Complaint out of the
  Southern District of New York. Mr. Fishman was arrested at Miami International
  airport after he returned from a trip to the United Arab Emirates (UAE).
  Shortly after Mr. Fishman was arrested, on November 8, 2019, he met with the
  agents at the Miramar FBI location for a proffer which lasted 5 hours. During that
  proffer the agents and Mrs. Mortazavi were advised that many of the seized products
  were products for overseas customers or were products for camels. Indeed, Mr.
  Fishman spoke to the agents at length about the nature and scope of his clients in the
  United Arab Emirates (UAE). During that proffer, Mr. Fishman also explained the
  origin of certain products and their intended use.
  No later than November 15, 2019, I requested that AUSA Sarah Mortazavi provide
  me with an inventory of the items that were seized from the various locations (house,
  office, storage unit) searched by law enforcement. In that same email, I further
  advised that several of the items that were seized by FDA require refrigeration and
  other conditions to ensure proper maintenance.
  On November 21, 2019, after receipt of those inventories, I also advised AUSA
  Mortazavi via email to return Mr. Fishman’s electronic devices, including IPhones,
  IPads, computers, and laptops.
  In or around November 29, 2019 at 3:49 pm EST, I called AUSA Mortazavi on her
  cell phone.
  In or around 7:15 EST pm on December 2, 2019, the undersigned called the USAO.
  That called included AUSA Bennett Yearney.
  During the above phones conferences, I advised the Government that “we had
  conferred” with an FDA expert on certain regulatory issues and I further conveyed
  to the Government that, in our view, they had no authority to possess products
  intended for export to the UAE, including products created by Mr. Fishman for
  export to UAE. I further communicated to the USAO that they had no extraterritorial
  jurisdiction to police Mr. Fishman’s activities in the UAE and/or the products that
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 42 of 43




  his clients, including foreign officials and royalty, use in the UAE. I also invited the
  Government to discuss these legal issues with their experts and/or lawyers at the
  FDA. I advised that, based on these issues it was foreseeable that a motion to return
  property might be filed in the future if we were not able to come to an agreed
  resolution. My best recollection is that on the November 29th call, the Government
  invited me to send them the legal authority or citations I was referring to on the call
  exempting exports from the misbranding and adulteration provisions of the Food
  Drug and Cosmetic Act (FDCA). 1 My best recollection is that during the second call
  with AUSA Mortazavi and AUSA Bennet Yearney that AUSA Mortazavi responded
  that, even if the products were not misbranded pursuant to 21 U.S.C. Section 381(e),
  that does not necessarily satisfy the burden or threshold that must be shown during
  a Rule 41 Motion.
  On February 3, 2020, I emailed a deferred prosecution application to the USAO and
  to the supervising AUSAs in this case.2 A central theme of the application was that
  Mr. Fishman has transitioned his veterinarian business to international clients during
  the last 10 years and was willing to limit his veterinarian business to overseas
  customers only, mostly his international customers in the UAE. In that application,
  we also underscored again the exports exemption found at 21 U.S.C. Section 381(e)
  for international clients.
      On February 11, 2020, Mr. Fishman sat for a proffer in New York for several hours.
  Prior to that proffer, the Government provided via email an MS Excel worksheet to
  use which is labeled “Inventory House” and lists many of the products that were
  found at Mr. Fishman’s house:




  1
   On November 29, 2019, I emailed the U.S. Attorney’s office a citation to the applicable statute,
  21 U.S.C. §381(e). Initially the undersigned sent the wrong citation, 21 U.S.C. Section 831(e)
  2
    In the Southern District, a defense lawyer may apply for a deferred prosecution at any time and
  the application is reviewed by a committee for approval.
Case 9:19-mj-08437-DLB Document 6 Entered on FLSD Docket 04/20/2020 Page 43 of 43




  During the proffer, Mr. Fishman again explained to the U.S. Attorney’s Office
  (USAO) and the agents that many of the products on their list (attachment from the
  2/11/20 email above) are intended for export, are camel products, and/or are not
  intended for U.S. customers. In fact, during the proffer, the agents and the
  prosecutors were willing to skip over the products Mr. Fishman identified as “for
  export.”
  Following the Indictment in this case, the Government furnished the undersigned
  with limited discovery including “draft” transcripts of intercepted communications
  between Mr. Fishman and others. I have reviewed many of those transcripts which
  date back as far as February of 2019 and occurred during the period of February
  2019-in or around October of 2019. Based on my review, it is patently obvious that,
  during some of the intercepted calls, Mr. Fishman was speaking to UAE clients or
  international clients.
  In sum, at the time of the search, it was foreseeable that the Government would seize
  certain products intended for Mr. Fishman’s international clients and the
  Government has now been on actual and constructive notice for approximately 6
  months that they seized property purchased by or prepared for Mr. Fishman’s clients
  in the UAE.
  I declare under penalty of perjury that the foregoing is true and accurate to the best
  of my knowledge.




                                                ___________________
                                                ANDREW S. FELDMAN, ESQ


                                                4/16/2020___________
                                                DATE
